internal_revenue_service number release date index number -------------------- ---------------------------- -------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc corp3 plr-133666-18 date date legend distributing ---------------------------- -------------------------------- ------------------------- state a state b date date date -------------- --------- ------- ------- ------- business a ------------------------------------- business b --------------------------------------------- partnership -------------------------------------- partner a fsub fsub fsub -------------------- ----------------------------------------- ----------------------------------- ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------- ------------------------------------------------- ---------- ---------------- ---------- ------------------------------------- ------- plr-133666-18 fsub fsub sub jurisdiction a jurisdiction b jurisdiction c jurisdiction d a b c d e ---- ---- ---- ---- ---- dear ------------ this letter responds to your letter dated date as supplemented by subsequent submissions requesting rulings on certain federal_income_tax consequences of the proposed transaction as defined below the information provided in that letter and in subsequent correspondence is summarized below this letter is issued pursuant to revproc_2017_52 2017_41_irb_283 regarding one or more covered transactions under sec_355 and or sec_368 of the internal_revenue_code the code this office expresses no opinion as to any issue not specifically addressed by the rulings below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-133666-18 this office has made no determination regarding whether the distribution as defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is used primarily as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation or any predecessor or successor of the distributing_corporation or the controlled_corporation within the meaning of sec_1_355-8t see sec_355 and sec_1_355-7 summary of facts distributing was formed on date as a state a corporation and has its principal_place_of_business in state b distributing is the common parent of an affiliated_group_of_corporations consisting of both domestic and foreign_corporations the group is engaged in both business a and business b each of which it has carried on for more than five years distributing has decided to separate business a from business b through the proposed transaction in which it will spin off business b in newly formed controlled distributing has the following corporate business purposes for completing the proposed transaction i it will improve distributing and controlled’s ability to use their capital stock as currency in future transactions ii it will provide cost savings through lower- cost access to capital for capital expenditures acquisitions and other business needs iii it will resolve management and systemic problems caused by the operation of business a and business b within a single affiliated_group iv it will allow for the alignment of incentive compensation of the respective management teams of the two businesses and v it will permit distributing and controlled to adopt strategies and objectives that are appropriate to the separate businesses given their different financial investment and operating characteristics return profiles and growth potentials distributing has a single class of stock outstanding partnership a state b limited_partnership holds a percent of shares an amount constituting control current and former employees of distributing hold the remaining b percent of shares which were issued through a stock incentive plan the partners directly and through trusts in partnership are six members of an extended family all partners are u s citizens partner a is the general_partner of partnership and also serves as chairperson and ceo of distributing as general_partner partner a votes all shares held by the partnership distributing wholly owns fsub which is a jurisdiction a limited_liability_company and fsub which is a jurisdiction b limited_liability_company fsub wholly owns fsub a jurisdiction c branch and fsub a jurisdiction c limited_liability_company plr-133666-18 distributing owns c percent of fsub a jurisdiction d partnership fsub and fsub are holding_companies with no operations fsub fsub and fsub are all involved in business b distributing formed fsub as a joint_venture with an unrelated party on date at the same time it contributed all of its directly held businesses to sub a wholly owned domestic subsidiary on date having determined that it was unnecessary to operate its businesses through sub rather than directly distributing liquidated sub both business a and business b presently have substantial cash holdings cash and cash equivalents currently account for approximately d percent of business a’s assets and approximately e percent of business b’s assets distributing hopes to use at least some of these cash reserves for certain capital projects or to have entered into binding contracts for such capital projects before the proposed transaction prior to the proposed transaction if any cash remains that has not yet been dedicated to capital expenditures under a binding agreement distributing will declare a sufficiently large cash dividend to its shareholders so that the nonbusiness_asset percentage of each of distributing and controlled will be below percent following the distribution of the dividend distributing has a number of outstanding liabilities in the proposed transaction controlled will assume the liabilities associated with business b and with business b’s property and employees none of these liabilities is evidenced by a debt_instrument controlled therefore will not assume liability for any distributing debt within the meaning of revproc_2018_53 sec_3 2018_43_irb_667 following the proposed transaction distributing will have certain continuing business relationships with controlled all such relationships will be based on arm’s-length terms and conditions specifically distributing and controlled will enter into employment agreements that address issues associated with the employment of distributing and controlled employees and other matters relating to employee benefit plans agreements and arrangements some of these services and employees will be shared by distributing and controlled these relationships will be short-term in nature and are expected to terminate within_12_months after the distribution also for up to months after the distribution employees of distributing will continue to provide accounting human resource legal and treasury services to controlled and employees of controlled will provide it and research_and_development services to distributing during this period distributing and controlled will be assembling their own resources to handle these services after the 12-month_period no services will be shared between distributing and controlled and distributing and controlled will have no further transactions aside from purchases of each other’s publicly available services and products at the prices charged to unrelated customers plr-133666-18 the proposed transaction to achieve the business purposes described above the following series of steps is proposed distributing will form controlled a new state a corporation in exchange for controlled stock distributing will contribute to controlled all of the assets of business b including all of its interests in fsub fsub and fsub and controlled will assume the liabilities of business b the contribution following the contribution distributing will distribute all of the controlled stock to its shareholders the distributees pro_rata with each shareholder receiving one share of controlled stock for each share of distributing stock held by such shareholder the distribution after the distribution partner a will serve as chairperson and ceo of controlled as well as a director of distributing partner a will be the only overlapping board member two of the five remaining current directors of distributing will continue to serve as directors of distributing the remaining three will serve as directors of controlled distributing will begin a search for a new ceo and chairperson representations with respect to the distribution except as otherwise set forth below distributing has made all of the representations in sec_3 of the appendix to revproc_2017_52 2017_41_irb_283 distributing has made the following alternative representations representation sec_3 a a a a a a distributing has not made the following representations which do not apply to the proposed transaction representations rulings based solely on the information submitted and the representations set forth above we rule as follows plr-133666-18 the contribution followed by the distribution will qualify as a reorganization under sec_368 and distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset including each stock interest received from distributing in the contribution will be the same as the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period for each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributee upon receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing shares and the controlled shares in the hands of each distributee immediately after the distribution will equal the aggregate basis of the distributing shares held by the distributee immediately before the distribution allocated between the shares of distributing and controlled in proportion to the fair_market_value of each immediately following the distribution in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled shares received by each distributee in the distribution will include the holding_period of the distributing shares on which the distribution is made provided the distributing shares are held by the shareholder as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under any provision of the code and plr-133666-18 regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically addressed by this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________________________ mark s jennings senior technician reviewer branch office of associate chief_counsel corporate cc
